                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

SHAIN ALLEN SMITH                                                            PLAINTIFF

V.                         CASE NO. 3:19-CV-369-BSM

JOHN COWVEY, et al.                                                      DEFENDANTS


                                        ORDER

      After careful review, United States Magistrate Judge Joe Volpe’s recommended

disposition [Doc. No. 6] is adopted, and the complaint [Doc. No. 2] is dismissed without

prejudice.

      Shain Smith failed to pay the filing fee in full or file an application to proceed in

forma pauperis. Doc. No. 3. It is certified that an in forma pauperis appeal would not be

taken in good faith. 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED, this 6th day of April, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
